                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

    CANDICE J. NOVAK,

                            Plaintiff,                                                8:19CV324

          vs.
                                                                          ORDER TO SHOW CAUSE
    TAKATA CORPORATION, TK HOLDINGS,
    INC., HONDA MOTOR COMPANY, LTD.,
    AMERICAN HONDA MOTOR CO., INC.,
    HONDA R&D CO., LTD., HONDA OF
    AMERICA MFG., INC., and CORPORATION
    DOES 1-10,

                            Defendants.


         On November 8, 2019, this Court ordered Plaintiff to show cause why this case should not
be dismissed pursuant to Federal Rule of Civil Procedure 4(m) for failure to serve the defendants.
(Filing No. 4). In response, Plaintiff filed a reply indicating that Defendant Takata Corporation1
is the subject of bankruptcy proceedings in Japan and Chapter 15 bankruptcy proceedings in the
U.S. Bankruptcy Court for the District of Delaware. (Filing No. 5). Accordingly, on December
2, 2019, Senior United States District Judge Laurie Smith Camp stayed this case as to Defendant
Takata Corporation, but stated that “[t]his case may proceed against the remaining Defendants.”
(Filing No. 6). Plaintiff has taken no further action against the remaining defendants, which have
not been identified as subject to bankruptcy proceedings nor have been served with notice of this
lawsuit.2 Accordingly,


         IT IS ORDERED that Plaintiff shall have until January 17, 2020, to show cause why this
case should not be dismissed as to all defendants, excluding the Takata Corporation, pursuant to


1
  As noted by Senior Judge Smith Camp, Plaintiff indicated that the “Takata entities” are subject to bankruptcy
proceedings, but at this time the Takata Corporation is the only defendant in this case also identified as a debtor in
bankruptcy. (Filing No. 6 at n.1).
2
 As the Court previously stated, to the extent Plaintiff is serving any defendant in a foreign country pursuant to Rule
4(f) or 4(h)(2), the 90-day rule does not apply, but a plaintiff must still act diligently in effectuating service. See
Mapping Your Future, Inc. v. Mapping Your Future Servs., Ltd., 266 F.R.D. 305, 309 (D.S.D. 2009).
Federal Rule of Civil Procedure 4(m) or for want of prosecution. The failure to timely comply
with this order may result in dismissal of this action as to those defendants without further notice.


       Dated this 2nd day of January, 2020.
                                                      BY THE COURT:


                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
